James R. Cooper, Judge, concurring. I concur in the result reached by the majority, and I also concur in Judge Mayfield’s concurring opinion on the issue of entrapment. My agreement on the search and seizure issue is based, however, on the fact that Rule 12.1(d) (Repl. 1977) of the Arkansas Rules of Criminal Procedure decides this issue. Rule 12.1(d) states: An officer who is making a lawful arrest may, without a search warrant, conduct a search of the person or property of the accused for the following purposes only: # # # (d) to obtain evidence of the commission of the offense for which the accused has been arrested or to seize contraband, the fruits of crime, or other things criminally possessed or used in conjunction with the offense. Ido not believe that New York v. Belton, 455 U.S. 454 (1981) or Chimel v. California, 395 U.S. 752 (1969) have anything to do with this case. Both those cases deal with the search of the immediate area surrounding the person who is being arrested, either to protect the officer or to prevent the destruction of evidence. Further, neither case involved a search “to obtain evidence of the commission of the offense for which the accused has been arrested. . .” as is contemplated in Rule 12.1(d) of the Arkansas Rules of Criminal Procedure. The majority court reaches the right result on the search and seizure issue, but by an unnecessary, and, in my view, erroneous route. Judge Mayfield joins in this concurring opinion.